Order and judgment (one paper), Supreme Court, New York County (Kibbie F. Payne, J.), entered June 18, 2007, which denied the petition to vacate an arbitration award and granted respondents’ cross motion to confirm the award, unanimously affirmed, with costs.
Petitioner waived its claim of bias, and its arguments to the contrary are without merit. In any event, even if we were to conclude that the activities of respondents’ principal with the arbitration organization created an appearance of bias, we would find that petitioner did not establish any prejudice, having shown only its subjective disagreements with the arbitration panel’s rulings (see Barnes v Washington Mut. Bank, FA, 40 AD3d 357, 358 [2007]).
The award did not violate the public policy considerations expressed in Reed, Roberts Assoc. v Strauman (40 NY2d 303 [1976]), since the restriction placed on the subject employee was not overly broad (see BDO Seidman v Hirshberg, 93 NY2d 382, 389 [1999]), and the award merely required the sharing of a particular commission. Concur—Lippman, P.J., Mazzarelli, Friedman and Marlow, JJ. [See 2007 NY Slip Op 31667(U).]